Filed 7/19/22 In re B.B. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re B.B., a Person Coming                                  2d Juv. No. B318429
Under the Juvenile Court Law.                             (Super. Ct. No. 21JV-00064)
                                                           (San Luis Obispo County)

THE PEOPLE,

     Plaintiff and Respondent,

v.

B.B.,

     Defendant and Appellant.


      In May 2021, respondent filed a juvenile wardship petition
alleging that appellant B.B. committed several criminal sex acts
in 2017, when he was 15 years old. The juvenile court granted
respondent’s motion to transfer the matter to a court of criminal
jurisdiction. Appellant contends the juvenile court erred because
a 2019 amendment to Welfare & Institutions Code, section 707
eliminated the district attorney’s authority to request transfer of
14-year-olds and 15-year-olds from juvenile court to criminal
court, except where the minor is “not apprehended prior to the
end of juvenile court jurisdiction.” (Welf. & Inst. Code, § 707,
subd. (a)(2).)1 Respondent correctly concedes the error. As a
consequence, we reverse the order dated February 7, 2022 and
remand the matter to the juvenile court for further proceedings.
                     Facts and Procedural History
       In May 2021, a juvenile wardship petition was filed
alleging that B.B. committed sexual offenses (Pen. Code §§ 289,
subd. (a)(1)(B), 288a(c)(2)(B), 286, subd. (c)(2)(B), 288.5, subd.
(a)), against a victim who was under the age of 14. The offenses
allegedly occurred when B.B. was 15 years old. He was 19 years
old when the petition was filed.
       The People filed a motion to transfer appellant from the
juvenile court to a court of criminal jurisdiction under section
707, subdivision (a)(2). B.B. opposed the motion on the ground,
among others, that section 707, subdivision (a)(2) no longer
permitted the district attorney to request a transfer where the
juvenile was 15 years old at the time of the alleged offenses and
was “apprehended prior to the end of juvenile court jurisdiction.”
(Ibid.) The juvenile court concluded appellant was subject to
transfer because he was an adult when the petition was filed. It
further found that appellant was not amenable to rehabilitation
in juvenile court and granted the motion to transfer the case to a
court of criminal jurisdiction. After appellant filed his notice of
appeal, the juvenile court granted his motion to stay the transfer
order.



      1 All further statutory references are to the Welfare &
Institutions Code, unless otherwise noted.


                                 2
                              Discussion
       Juvenile court jurisdiction extends to “any minor who is
between 12 years of age and 17 years of age” when the minor
“violates any law of this state or of the United States . . . .” (§
602, subd. (a).) The jurisdiction of the juvenile court ends, at a
minimum, when the minor reaches age 21. (In re Eddie M.
(2003) 31 Cal.4th 480, 486-487.)
       Section 707 authorizes the district attorney to file a motion
to transfer certain minors from the juvenile court to a court of
criminal jurisdiction. (Id., subd. (a)(1).) Effective January 1,
2019, Senate Bill No. 1391 (2017-2018 Reg. Sess.) amended
section 707. (Stats. 2018, ch. 1012 § 1.) The statute now
provides, “In any case in which an individual is alleged to be a
person described in Section 602 by reason of the violation, when
he or she was 14 or 15 years of age, of any offense listed in
subdivision (b), but was not apprehended prior to the end of
juvenile court jurisdiction, the district attorney or other
appropriate prosecuting officer may make a motion to transfer
the individual from juvenile court to a court of criminal
jurisdiction.” (§ 707, subd. (a)(2).)
       Section 707 thus prohibits the transfer of 14 and 15-year-
old offenders to criminal court unless the offender was
apprehended after he or she reached age 21. (People v. Superior
Court (Alexander C.) (2019) 34 Cal.App.5th 994, 998.) Our
Supreme Court has affirmed the constitutionality of this statute.
(O.G. v. Superior Court (2021) 11 Cal.5th 82, 103.)
       It is undisputed here that appellant was 15 years old when
he committed the alleged offenses. He was 19 years old when the
juvenile petition was filed on May 24, 2021. At that point, the
juvenile court had jurisdiction over appellant because he was not




                                 3
yet 21 years old. As respondent concedes, section 707,
subdivision (a)(2) prohibited appellant’s transfer to a court of
criminal jurisdiction. The court erred when it granted the motion
to transfer. (People v. Superior Court (Alexander C.), supra, 34
Cal.App.5th at p. 998.)
                             Disposition
      The order dated February 7, 2022 granting the motion to
transfer is reversed. The matter is remanded to the juvenile
court for further proceedings.
      NOT TO BE PUBLISHED.



                                               YEGAN, J.


We concur:



             GILBERT, P. J.



             PERREN, J.




                                4
                        Linda D. Hurst, Judge

              Superior Court County of San Luis Obispo

                   ______________________________


      Fisher Law Office and Patrick L. Fisher, for Defendant and
Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, David E. Madeo, Allison H. Chung,
Deputy Attorneys General, for Plaintiff and Respondent.